Foster, P. J., Brewster and Santry, JJ., concur; *887Bergan, J., dissents, in the following memorandum, in which Heffeman, J., concurs: Plaintiff Anna R. Carkner was a passenger in a motor vehicle of one of defendants which came in collision with a vehicle of the other defendant. The passenger was not responsible for the operation of the vehicle in which she was riding. Each driver attributed to the other acts which would ordinarily be regarded as negligent. While the collision does not, of course, necessarily mean either operator was negligent, it was the view of the Trial Judge who heard the case and knew the atmosphere of the trial far better than it can be reproduced in a printed record, that the verdict was against the weight of evidence. . There rarely should be interference with the judgment and discretion of the Trial Judge in such circumstances. I vote to affirm the order.